779 N.W.2d 92 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Donald James GATISS, Defendant-Appellant.
Docket No. 139628. COA No. 289375.
Supreme Court of Michigan.
March 11, 2010.

Order
On order of the Court, the application for leave to appeal the May 29, 2009 order of the Court of Appeals is considered. We DIRECT the Alger County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. The prosecutor shall specifically address: (1) whether the circuit court's December 13, 2007 order effectively vacated the defendant's motion for relief from judgment for nonconformity with the rules, adjudicated it under the rules of subchapter 6.500, or attempted to do both; (2) whether the circuit court's attempt to dismiss the motion, in toto, on procedural grounds, strike it under MCR 2.115(B), and simultaneously deny it under the rules of subchapter 6.500 was proper, after having accepted the motion under MCR 6.502(D); (3) whether the circuit court adequately articulated its reasons for finding all of the defendant's issues totally lacking in merit; (4) whether the circuit court adequately articulated its reasons for striking all of the defendant's pleadings; and (5) the likely consequences for further post-judgment federal or state review if this Court permits the order to stand.
The application for leave to appeal remains pending.